Exhibit 10.25

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE, dated as of January 1, 2014 (this “Amendment”),
between RREEF AMERICA REIT II CORP. PPP, a Maryland corporation (“Landlord”),
and AEGERION PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), for
certain premises located in the building in Riverfront Office Park at 101 Main
Street, Cambridge, Massachusetts (referred to in the Lease as the “Building” and
in this Amendment as the “101 Main Building”).

RECITALS:

A. Landlord and Tenant entered into that certain Gross (BY)-INS Office Lease
dated for reference December 22, 2010 (as amended, the “Lease”), for premises
currently consisting of approximately 8,741 rentable square feet (the “Original
Premises”) on the 18th floor of the 101 Main Building.

B. Landlord and Tenant subsequently entered into that certain First Amendment to
Lease dated as of November 7, 2011 (“First Amendment”), whereby the leased
Premises was further expanded to include the “Additional Space,” consisting of
approximately 3,978 rentable square feet, so that the total leased Premises
after expansion consisted of approximately 12,719 rentable square feet in the
101 Main Building. Also pursuant to the First Amendment, Tenant has an option to
lease the “Second Additional Space,” which the First Amendment erroneously
indicated consisted of 8,453 rentable square feet, but actually consists of
approximately 8,202 rentable square feet, and if such option is affirmatively
exercised by Tenant in accordance with the First Amendment, all rent payable,
including Tenant’s Proportionate Share, will be recalculated based upon the
corrected square footage multiplied by the applicable rate per square footage in
the First Amendment and this Amendment.

C. Landlord and Tenant subsequently entered into that certain Second Amendment
to Lease dated as of September 4, 2012 (“Second Amendment”), whereby the leased
Premises was further expanded to include the “Third Additional Space,”
consisting of approximately 2,429 rentable square feet, so that the total leased
Premises then consisted of approximately 15,148 rentable square feet in the 101
Main Building.

D. Landlord and Tenant subsequently entered into that certain Third Amendment to
Lease dated as of June 19, 2013 (“Third Amendment”), whereby the leased Premises
was further expanded to include the “Fourth Additional Space,” consisting of
approximately 7,350 rentable square feet, so that the total leased Premises
currently consists of approximately 22,498 rentable square feet in the 101 Main
Building.

E. Landlord and Tenant desire to again amend the Lease to again provide for an
additional expansion of the leased Premises.

F. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Defined Terms. All terms defined in the Lease retain their meaning herein,
unless specified herein to the contrary.

2. Fifth Additional Space. Tenant wishes to lease from Landlord, and Landlord
wishes to lease to Tenant, in addition to the Original Premises, Additional
Space, Third Additional Space and Fourth Additional Space, approximately 31,571
rentable square feet (the “Fifth Additional Space”) consisting of the entire 8th
floor of the building adjacent to the 101 Main Building, namely, the building
commonly known as One Main Street (the “One Main Building”; references in the
Lease to the “Building” shall be construed to refer to the 101 Main Building or
the One Main Building, as appropriate). The Fifth Additional Space is
approximately depicted on Exhibit A attached hereto and made a part hereof, and
the legal description of the One Main Building is attached hereto as Exhibit B.
Landlord shall deliver possession of the Fifth Additional Space to Tenant on
January 1, 2014 (the “FAS Commencement Date”, or “FASCD”). As a result, as of
January 1, 2014, the Premises subject to the Lease shall consist of the Original
Premises, the Additional Space, the Third Additional Space, the Fourth
Additional Space and the Fifth Additional Space. All references in the Lease to
the “Premises,” unless otherwise provided for in this Amendment, shall refer to
such expanded space, which shall consist of approximately 54,069 rentable square
feet. As of the FASCD, Tenant’s Proportionate Share (of the One Main Building)
as to the Fifth Additional Space only shall be 9.791%.

3. Term. The Term of the Lease for the Premises, including the Fifth Additional
Space, currently scheduled to expire on August 31, 2017, is hereby extended so
as to expire on April 30, 2019.

4. Rent Schedules.

(a) Beginning on January 1, 2014 and continuing through April 30, 2019, the
Annual Rent and the Monthly Installments of Rent payable for the Fifth
Additional Space only shall be the following amounts:

 

Period

 

Rentable Square
Footage

 

Rent

Per Square Foot

 

Annual Rent

 

Monthly Installment

of Rent

from

 

to

                1/1/2014   4/30/2015   31,571   $62.50   $1,973,187.50  
$164,432.29 5/1/2015   4/30/2016   31,571   $63.50   $2,004,758.50   $167,063.21
5/1/2016   4/30/2017   31,571   $64.50   $2,036, 329.50   $169,694.13 5/1/2017  
4/30/2018   31,571   $65.50   $2,067, 900.50   $172,325.04 5/1/2018   4/30/2019
  31,571   $66.50   $2,099,471.50   $174,955.96

 

2



--------------------------------------------------------------------------------

Provided that Tenant is not then in default, the Monthly Installment of Rent and
additional rent under Article 4 of the Lease, for the Fifth Additional Space
only, will be abated for the period from the January 1, 2014 through April 30,
2014.

(b) Through December 31, 2015, the Annual Rent and the Monthly Installments of
Rent payable for the Original Premises and Additional Space only shall remain in
effect as per the First Amendment.

(c) Through December 31, 2015, the Annual Rent and Monthly Installments of Rent
for the Third Additional Space (and the Second Additional Space, if Tenant
exercises its option to rent such space as set forth in and in accordance with
the First Amendment, which square footage is modified as set forth in Recital B
of this Amendment, and which Monthly Installment of Rent for the Second
Additional Space shall be $34,175.00 through December 31, 2015) only shall
remain in effect as per the Second Amendment.

(d) Through December 31, 2015, the Annual Rent and Monthly Installments of Rent
for the Fourth Additional Space only shall remain in effect as per the Third
Amendment.

(e) Beginning on January 1, 2016 and continuing through August 31, 2017, the
Annual Rent and the Monthly Installments of Rent payable for the Original
Premises, Additional Space, Second Additional Space, Third Additional Space and
Fourth Additional Space (and including the Second Additional Space, if Tenant
exercises its option to rent such space as set forth in and in accordance with
the First Amendment, which square footage is modified as set forth in Recital B
of this Amendment and will be additive to the Rentable Square Footage, Annual
Rent and Monthly Installment of Rent in the table immediately below), shall be
payable in the following amounts (as per the Third Amendment):

 

Period

 

Rentable Square
Footage

 

Rent

Per Square Foot

 

Annual Rent

 

Monthly Installment

of Rent

from

 

through

                1/1/2016   8/31/2016   22,498   $60.00   $1,349,880.00  
$112,490.00 9/1/2016   8/31/2017   22,498   $61.00   $1,372,378.00   $114,364.83

(f) Beginning on September 1, 2017, the Annual Rent and the Monthly Installments
of Rent payable for the Original Premises, Additional Space, Second Additional
Space, Third Additional Space and Fourth Additional Space (and the Second
Additional Space, if Tenant exercises its option to rent such space as set forth
in and in accordance with the First Amendment, which square footage is modified
as set forth in Recital B of this Amendment and will be additive to the Rentable
Square Footage, Annual Rent and Monthly Installment of Rent in the table
immediately below), shall be payable in the following amounts:

 

Period

 

Rentable Square
Footage

 

Rent

Per Square Foot

 

Annual Rent

 

Monthly Installment

of Rent

from

 

to

               

9/1/2017

  4/30/2018   22,498   $65.50   $1,473,619.00   $122,801.58

5/1/2018

  4/30/2019   22,498   $66.50   $1,496,117.00   $124,676.42

(g) All rental amounts are net of tenant electricity.

 

3



--------------------------------------------------------------------------------

5. Rent Adjustments and Tenant’s Proportionate Share. Article 4 of the Lease as
amended remains in full force and effect, with the following modifications:

(a) Effective as of January 1, 2014, for the Fifth Additional Space only, the
Base Year (Expenses) and the Base Year (Insurance) shall be calendar year 2014,
and the Base Year (Taxes) shall be fiscal 2015 (i.e., July 1, 2014 through
June 30, 2015).

(b) Effective as September 1, 2017, for the entire Premises, including the Fifth
Additional Space (and the Second Additional Space, if Tenant exercises its
option to rent such space as set forth in and in accordance with the First
Amendment), the Base Year (Expenses) and the Base Year (Insurance) shall be
calendar year 2014, and the Base Year (Taxes) shall be fiscal 2015 (i.e.,
July 1, 2014 through June 30, 2015).

6. Security Deposit. The letter of credit currently in effect and in Landlord’s
possession as the Security Deposit under the Lease provides in part as follows:
“However, in no event will this Letter of Credit be extended beyond March 31,
2016.” Promptly following the execution and delivery of this Amendment, Tenant
shall cause the letter of credit to be amended to change such outside date to
July 31, 2019.

7. Condition of Premises: Allowance.

(a) Provided the Lease is in full force and effect and there is then no Event of
Default under any of the terms and conditions of the Lease, Landlord shall pay
Tenant the sum of the lesser of (a) the actual cost of the work specified below,
or (b) $568,278.00 ($18.00 per square foot for the Fifth Additional Space, the
“Allowance”), for the improvements to the Fifth Additional Space or the Premises
desired by Tenant. The Allowance shall be paid within thirty (30) days after
Landlord’s receipt of all of the following: (i) paid invoices for all work done
by Tenant in the Fifth Additional Space or the Premises; (ii) final mechanic
lien waivers for all work done by Tenant in the Fifth Additional Space or the
Premises and other evidence reasonably required by Landlord that the work has
been completed, paid for in full and is lien-free; and (iii) if required, a
certificate of occupancy for the Fifth Additional Space or the Premises. All
construction plans and contractors must be approved by Landlord before work can
commence, and all of the provisions of the Lease (including, without limitation,
Article 6, Alterations, and Article 11, Insurance) shall apply to such
construction. If the work is not completed and the conditions precedent to
Landlord’s payment of the Allowance are not satisfied by December 31, 2014,
Landlord shall have no further obligation to pay the Allowance; provided that
Tenant may use any unused portion of the Allowance for improvements to the
Second Additional Space if Tenant exercises its option to rent such space as set
forth in and in accordance with the First Amendment, so long as the work is
completed and the conditions precedent to Landlord’s payment of that portion of
the Allowance are satisfied by June 30, 2015. Tenant acknowledges that the
Maximum TI Allowance under the terms of the original Lease and the Allowance
under the First Amendment and the Second Amendment have been fully disbursed.
(There remains an unfunded portion of the Allowance under the Third Amendment;
Tenant has performed the contemplated work but has yet to bill Landlord for
reimbursement out of the remaining portion of the Allowance. Landlord must be
billed and all conditions precedent to Landlord’s payment of that portion of the
Allowance must be satisfied not later than June 30, 2014.)

 

4



--------------------------------------------------------------------------------

Tenant will be charged a construction management fee for Landlord’s agent’s
oversight of Tenant’s construction in the amount of three percent (3%) of the
cost of Tenant’s work, which fee may be paid out of the Allowance.

(b) Except as set forth in the preceding subparagraph, Tenant acknowledges that
Landlord shall have no obligation to perform any construction or make any
additional improvements or alterations, or to afford any allowance to Tenant for
improvements or alterations, in connection with this Amendment. Landlord will
provide the Fifth Additional Space to Tenant in good, usable and clean
condition, such that Tenant can occupy and use the space for its intended
purpose “as is”. Landlord shall also deliver the Fifth Additional Space with all
base Building systems, including but not limited to HVAC, electrical, life
safety and plumbing systems in good working condition and suitable for the use
for which Tenant plans to use the Fifth Additional Space. Further, Landlord
shall maintain these systems in good operating condition during the Term and, at
its own cost, provide One Main Building standard signage on all Tenant
directories at One Main Building. Except as set forth in the immediately
preceding sentences, Tenant accepts the Original Premises, Additional Space,
Third Additional Space, Fourth Additional Space and Fifth Additional Space in
their “as is” condition, and acknowledges that all previous obligations of
Landlord under the Lease as amended to perform any construction or make any
improvements or alterations, and/or to afford any allowance to Tenant for the
cost of same have been performed and satisfied in full.

(c) Landlord shall permit Tenant to install conduit between the Premises in the
101 Main Building and the Premises in the One Main Building for the purposes of
installing any and all network and internet connectivity between the two
Premises, so long as the installation does not interfere with service of
existing providers and tenants, and furthermore that such installation is
performed in accordance with plans and specifications approved by Landlord.

8. The following provisions of Section 6. l(iv) of the Lease shall be deleted in
entirety:

“..., and (iv) in aggregate do not cost more than $5.00 per rentable square foot
of that portion of the Premises affected by the alterations in question.
Landlord’s consent shall not be required (but notice to Landlord shall be
required) for minor redecorating, such as painting or carpeting, which also
satisfy the criteria of (i) through (iv) in the preceding sentence.”;

and replaced with the following:

“... Landlord’s consent shall not be required (but notice to Landlord shall be
required) for minor redecorating, such as painting or carpeting, which also
satisfy the criteria of (i) through (iii) in the preceding sentence.”.

9. Additional Expansion Right. Paragraph 6 of the First Amendment remains in
effect.

 

5



--------------------------------------------------------------------------------

10. Extension Option. Tenant’s right to extend the Term of the Lease for the
portion of the Premises that Tenant is leasing under the Lease as of the end of
the current Term of the Lease for five (5) years under Section 40 of the Lease
shall continue in full force and effect, subject to the terms of Section 40 of
the Lease. Landlord and Tenant agree that, as a result of this Fourth Amendment,
the end of the current Term of the Lease of the Premises, including the Fifth
Additional Space, for the purposes of Section 40 of the Lease shall be April 30,
2019 and therefore the Tenant, subject to compliance with the terms of
Section 40 of the Lease, has the option to extend the Lease until April 30, 2024
under Section 40 of the Lease.

11. Brokers. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment, other than Richard Barry Joyce & Partners, for Tenant, and Cushman &
Wakefield, for Landlord, whose commissions, if any, shall be paid by Landlord
pursuant to separate agreement, and (ii) agrees to defend, indemnify and hold
the other harmless from and against any losses, damages, costs or expenses
(including reasonable attorneys’ fees) incurred by such other party due to a
breach of the foregoing warranty by the indemnifying party.

12. Parking. Effective on January 1, 2014, the provision for “Parking” as set
forth on the Reference Pages and as amended is deleted and the following
provision shall be substituted in its place: “fifty-four (54) passes at $250.00
per space per month or at the then current rate, if higher (see Article 39).” If
Tenant exercises its option for the Second Additional Space, Tenant shall lease
an additional nine (9) spaces at the same rate.

13. Non-Disturbance. At Tenant’s request and at Tenant’s sole expense, Landlord
shall make request of any future mortgagee (there currently being no mortgagee),
fee owners, lease holders and other parties with superior interests that it
provide a non-disturbance agreement in favor of Tenant, but the failure to
obtain such non-disturbance agreement shall not be a failure of condition of
this Lease.

14. Tenant’s and Landlord’s Authority. Each of the persons executing this
Amendment on behalf of Tenant represents and warrants that Tenant has been and
is qualified to do business in the state in which the Building is located, that
the Tenant has full right and authority to enter into this Amendment, and that
all persons signing on behalf of the Tenant were authorized to do so by
appropriate actions. Each of the persons executing this Amendment on behalf of
Landlord represents and warrants that Landlord has been and is qualified to do
business in the state in which the Building is located, that Landlord has full
right and authority to enter into this Amendment and that the Fifth Additional
Space is free of all liens and encumbrances that would prevent the Tenant from
using all of such space freely and clearly for the remainder of the Term of the
Lease, and that all persons signing on behalf of Landlord were authorized to do
so by appropriate actions.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International

 

6



--------------------------------------------------------------------------------

Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law
107-56, Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default that is subject to Section 18.1.2 of the Lease will be
deemed to have occurred.

15. Incorporation. Except as modified herein, all other terms and conditions of
the Lease, including without limitation Article 40, Extension Option, shall
continue in full force and effect and Tenant and Landlord hereby ratify and
confirm their respective obligations thereunder. Tenant acknowledges that, as of
the date of the Amendment, Tenant (i) is not in default under the terms of the
Lease; (ii) has no defense, set off or counterclaim to the enforcement by
Landlord of the terms of the Lease; and (iii) is not aware of any action or
inaction by Landlord that would constitute a default by Landlord under the
Lease.

16. Limitation of Landlord Liability. Redress for any claims against Landlord
under the Lease and this Amendment shall only be made against Landlord to the
extent of Landlord’s interest in the property to which the Premises are a part,
the rents, issues and proceeds thereof. The obligations of Landlord under the
Lease and this Amendment shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, the general partners thereof or any
beneficiaries, stockholders, employees or agents of Landlord, or the investment
manager, and in no case shall Landlord be liable to Tenant, or Tenant be liable
to Landlord, hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT:

RREEF AMERICA REIT II CORP. PPP,

a Maryland corporation

   

AEGERION PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Robert D. Seaman

    By:  

/s/ Marc Beer

Name:   Robert D. Seaman     Name:  

Marc Beer

Title:   Vice President     Title:  

CEO

Dated:   1-8,2014     Dated:                ,2014

 

7



--------------------------------------------------------------------------------

EXHIBIT A – FIFTH ADDITIONAL SPACE

attached to and made a part of Fourth Amendment to Lease

dated as of January 1, 2014 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC. as Tenant

Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142

 

LOGO [g636267ex1.jpg]

 

LOGO [g636267ex2.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B – LEGAL DESCRIPTION OF THE ONE MAIN BUILDING

attached to and made a part of Fourth Amendment to Lease

dated as of January 1, 2014 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

AEGERION PHARMACEUTICALS, INC. as Tenant

Riverfront Office Park, One Main Street, Cambridge, Massachusetts 02142

A certain parcel of land in the City of Cambridge, Middlesex County,
Massachusetts, bounded and described as follows:

 

SOUTHWESTERLY

   at the intersection of Main Street
and First Street, by four lines
measuring 44.72 feet, 129.49 feet,
24.15 feet, and 41.16 feet
respectively;

SOUTHERLY

   by Main Street by a line measuring
404.86 feet;

WESTERLY

   by Lot 1, by a line measuring
154.28 feet; and

NORTHERLY

   by the Broad Canal, 594.60 feet.

Said parcel is shown as Lot 2 on a “Subdivision Plan of Land in Cambridge, Mass.
(Middlesex County)”, dated April 24, 1981, and revised September 4, 1981, drawn
by Boston Survey Consultants, and prepared for Darvel Realty Trust, recorded
with Middlesex Southern District Registry of Deeds in Book 14412, Page 199.

 

LOGO [g636267ex2.jpg]

 

B-1